"Woodward, J.
Assuming tbe change of venue to have been erroneous (which It is not necessary to pass upon now), at is not contended that it was such an error as to render all *98subsequent proceedings void. It may baye been erroneous, without being void; and none of the counsel has held that it was a void act, and it is difficult to conceive liow this could be maintained. If it was only erroneous, then Justice Cole bad jurisdiction, and be could not sit as a court of errors, on Justice Stotts’ proceedings. And this is all that the District Court appears to us to have decided.
The second error assigned is, “ That the court erred in determining that it was not error in Justice Stotts to grant a change of venue, at the stage of proceedings in which said change was granted.” It does not appear in the record that the court did so decide, and it is not an inference from the decision that Cole had not jurisdiction, for this he would have had, even though the change was erroneous. It must be borne in mind, that the writ of error below was addressed to Justice Cole, and not to Justice Stotts. Is it not possible that the defendant mistook his jioint, in causing the writ of error to issue to Cole, instead of to Stotts?' The matter which he complained of, in reality, is the change of venue, and Justice Stotts granted this, and not Justice Colé. Some important, and perhaps difficult, questions are involved in this case, but as the parties do not appear to have raised them below, and certainly have not here, we do not deem it incumbent on us to bring them out from their hiding places, but proceed -upon the common rule of hearing the error assigned-
Judgment affirmed.